Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Office Action is in response to Amendments submitted on 05/23/2022 wherein Claims 1 and 3-8 are pending and ready for examination. Claim 2 has been cancelled.

Response to Arguments
Regarding Rejection under 35 U.S.C. 103:
Applicant’s arguments, see Applicant’s Arguments/Remarks made in an Amendment, filed 06/08/2022, with respect to Claims 1 and 3-8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1 and 3-8 has been withdrawn. 

Analysis of Closest Prior Art
US4618014 to Kobayashi (hereinafter Kobayashi) discloses an apparatus for measuring a weight including a tuning fork vibrator to produce an oscillation signal having a frequency determined in accordance with a weight applied to the vibrator.
US20100327695 to Goel et al. (hereinafter Goel) discloses an apparatus comprising a substrate and transducers disposed over the substrate, each of the transducers comprising a different resonance frequency.
US4467271 to Ruckenbauer et al. (hereinafter Ruckenbauer) discloses the test apparatus for determination of vibration characteristics or piezoelectric transducers.
WO2001079794A1 to Lana (hereinafter Lana) discloses the electronic sensor with an inertial system for detecting vibrations.

Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of allowable subject matter.
Claims 1 and 3-8 are allowed.
In regards to Claim 1, the claim is allowed because the closest prior art, Goel, Ruckenbauer, Kobayashi and Lana, either singularly or in combination, fail to anticipate or render obvious wherein the diagnosis circuit switches the output destination of the output signal of the sensor to the generator circuit when diagnosing that no vibration having the new frequency has occurred in the sensor, and switches the output destination of the output signal of the sensor to the sensing signal processing circuit when diagnosing that vibration having the new frequency has occurred in the sensor.  
Claims 3-8 are allowed as being dependent on allowed Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865     

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863